IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-460-CV



TRAVIS COUNTY AND JAN BRELAND,

	APPELLANTS

vs.



RHONDA BASSETT AND JAMES FLORES,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 490,119, HONORABLE JOSEPH H. HART, JUDGE PRESIDING

 


PER CURIAM
	Appellants have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Appellants' Motion
Filed:  October 6, 1993
Do Not Publish